--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Adamis Pharmaceuticals Corporation 8-K [adamis-8k_1109.htm]




Exhibit 10.4




EXECUTIVE EMPLOYMENT AGREEMENT
 
THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is dated as of November 9,
2010 (the “Effective Date”) and is entered into by and between Adamis
Pharmaceuticals Corporation, a Delaware corporation (“Company”), and David J.
Marguglio (“Executive”).
 
RECITALS
 
A.           Executive is currently employed by the Company as its Vice
President and Director.
 
B.           The Company and Executive desire to formally state the terms and
conditions of Executive’s employment by the Company and to provide Executive
with certain benefits upon a qualifying termination of such employment.
 
C.           The Company desires to employ Executive in the executive capacity
hereinafter stated, and the Executive desires to enter into the employ of the
Company in such capacity for the period and with the terms and conditions set
forth herein.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the promises and the covenants set forth in
this Agreement and for other valuable consideration, the parties hereby agree as
follows:
 
1.           Employment.  The Company hereby employs Executive as Vice President
of Business Development, assigned with responsibilities to do and perform all
services, acts, or things necessary or advisable to manage and conduct the
business of the Company, subject at all times to the policies set by the Board
of Directors of the Company (the “Board”), and to the consent of the Board when
required by the terms of this contract.  Executive hereby accepts such
employment and agrees to devote such time and energies as appropriate to fulfill
all responsibilities to the Company.  Executive shall be employed at will.
 
2.           Compensation.  In consideration for all services rendered by
Executive under this Agreement, Executive shall receive the compensation
described in this Section 2.  All such compensation shall be paid subject to
appropriate tax withholding and similar deductions.
 
(a)           Salary.  Executive shall be paid an initial annual salary of
$250,000, payable in accordance with the Company’s normal practices in the
payment of salary and wages practices, in equal installments, but not less than
24 increments annually.

 
1

--------------------------------------------------------------------------------

 
 
(b)           Executive Benefit and Incentive Compensation Plans.  During
employment hereunder, Executive shall be entitled to receive those benefits
which are routinely made available to executive officers of the Company,
including participation in any executive stock ownership plan, profit sharing
plan, incentive compensation or bonus plan, retirement plan, Company-provided
life insurance, or similar executive benefit plans maintained or sponsored by
the Company.  The Company shall not take any action that would materially
diminish the aggregate value of Executive’s fringe benefits as they exist as of
the Effective Date of this Agreement or as the same may be increased from time
to time, except for actions taken with respect to officers or employees
generally.
 
(c)           Expense Reimbursement.  The Company shall promptly reimburse
Executive for all reasonable expenses necessarily incurred during conduct of
Company business, and for which adequate documentation is presented, but in no
event later than December 31 of the year following the year in which the expense
was incurred.
 
(d)           Personal Time Off.  Executive shall be entitled to paid time off
in accordance with the Company’s policies applicable to executives.
 
3.           Termination.  Executive’s employment may be terminated as follows,
with the following effects:
 
(a)           Death.  Executive’s employment shall terminate immediately upon
the Executive’s death, in which event the Company’s only obligations hereunder
shall be to pay all compensation and expense reimbursements owing for services
rendered and reasonable business expenses incurred by the Executive prior to the
date of his death.  If Executive’s employment ceases as a result of death, then
all unvested options to purchase Common Stock of the Company held by Executive
shall immediately terminate and become unexercisable and all vested options held
by Executive shall remain exercisable until the one year anniversary of the date
of cessation of service.
 
(b)           Disability.  In the event the Executive is disabled from
performing his assigned duties under this agreement due to illness or injury for
a period in excess of sixty (60) consecutive days or a period or periods of more
than one hundred and twenty (120) days in the aggregate in any twelve month
period, the Board, in its sole discretion, may terminate Executive’s employment
immediately upon written notice to Executive, in which event the Company’s only
obligations hereunder shall be to pay all compensation and expense
reimbursements owing for services rendered and reasonable business expenses
incurred by the Executive prior to the effective date of termination.  If
Executive’s employment ceases as a result of disability, then all unvested
options to purchase Common Stock of the Company held by Executive shall
immediately terminate and become unexercisable and all vested options held by
Executive shall remain exercisable until the one year anniversary of the date of
cessation of service.
 
(c)           For Cause.  The Company may terminate Executive’s employment for
Cause immediately upon written notice from the Board to Executive.  For purposes
of this Agreement, “Cause” means the occurrence of any one or more of the
following: (i) Executive’s conviction of or plea of nolo contendere to any
felony crime involving fraud, dishonesty or moral turpitude under the laws of
the United States or any state thereof; (ii) Executive’s attempted commission
of, or participation in, a fraud or act of dishonesty against the Company;
(iii) Executive’s intentional, material violation of any contract or agreement
between the Participant and the Company or of any statutory duty owed to the
Company; (iv) Executive’s unauthorized use or disclosure of the Company’s
confidential information or trade secrets; or (v) Executive’s gross
misconduct.  In the event Executive’s employment is terminated for Cause, the
Company shall have no further obligations to Executive other than to pay all
compensation and expense reimbursements owing for services rendered and
reasonable business expenses incurred by Executive prior to the effective date
of such termination.
 
 
2

--------------------------------------------------------------------------------

 
 
(d)           Without Cause.  The Company in its sole discretion may terminate
Executive’s employment without Cause (as defined above) or prior warning
immediately upon written notice from the Board to Executive, in which event, the
Company shall pay to Executive all compensation and expense reimbursements owing
for services rendered and reasonable business expenses incurred by Executive
prior to the effective date of termination, and provided such termination is a
“separation from service” as such term is defined in Section 409A(a)(2)(A)(i) of
the Internal Revenue Code of 1986, as amended (the “Code”) and the applicable
guidance thereunder, contingent upon Executive’s delivery to the Company of an
effective Release and Waiver as provided in Section 3(e) below, the Company
shall also provide the following benefits to Executive: (i) severance consisting
of continued payment of Executive’s base salary at the rate in effect as of the
effective date of termination, less standard deductions and withholdings, for a
period of nine (9) months following the effective date of termination, subject
to acceleration of such payments into a single lump-sum cash severance payment
in the event a Change in Control (as defined below, provided that the Change in
Control is an event described in Code Section 409A(a)(2)(A)(v)) of the Company
has occurred prior to the date of termination (but not more than two years prior
to such termination) or a Change in Control occurs within ninety (90) days after
the date of termination of Executive’s employment, provided that any such
acceleration complies with the provisions of Code Section 409A(a)(3); (ii) to
the extent that Executive is eligible to continue medical benefits under COBRA
and upon timely election by Executive complying with COBRA, payment of all
premiums required to continue Executive’s medical, dental and vision insurance
coverage pursuant to COBRA for a period of nine (9) months following the date of
termination (with Executive being responsible to pay that amount of the portion
of the premiums, if any, that Executive would have been responsible to pay if
Executive had remained an employee during such period) or, if earlier, the date
that Executive accepts full time employment with another employer; and
(iii) immediate acceleration of the vesting of all options to purchase the
common stock of the Company granted to Executive prior to the effective date of
such termination (the “Options”) such that Executive shall be deemed vested as
to the same number of shares as if Executive had continued to be employed by the
Company for a period of nine (9) months following the effective date of such
termination (subject to the additional accelerated vesting provided in
Section 4(b) in the event Executive is terminated by the Company without Cause
within 90 days prior to or within 13 months following the effective date of a
Change in Control) and all vested options held by Executive shall remain
exercisable until the one year anniversary of the date of cessation of
service.  As a condition to receiving the continuing benefits specified in this
Section 3(d), to the maximum extent permitted by applicable law, during the nine
(9) month period following the Executive’s termination date, Executive shall not
engage in any employment or business activity that is directly competitive with
the Company’s business activities as of such termination date and Executive
shall not induce any employee of the Company to leave the employ of the Company.
 
(e)           Release and Waiver. As a condition to receiving the benefits
specified in Sections 3(d) and 4(b) of this Agreement, Executive must deliver to
the Company a fully effective waiver and release of claims in the form attached
hereto as Exhibit A (the “Release and Waiver”) within the time frame set forth
therein, but in no event later than forty-five (45) days following the
Executive’s termination date.
 
 
3

--------------------------------------------------------------------------------

 
 
(f)           Voluntary Termination by Executive.  Executive may terminate his
employment hereunder at any time, whether with or without cause, effective
thirty (30) days after delivery of written notice of such termination to the
Company, except for Executive’s Emergency Need. “Emergency Need”, as used in
this Section, is defined to be the advent of illness or related health issues in
Executive or his immediate family which a medical doctor would conclude poses a
mortal health risk to that person.  The Company shall have the option, in its
sole discretion, to specify an earlier termination date than that provided by
Executive in the written notice.  Upon voluntary termination pursuant to this
Section, the Company shall have no further obligations to Executive other than
to pay all compensation and expense reimbursements owing for services rendered
and reasonable business expenses incurred by Executive prior to effective date
of termination as determined by the Company.  If Executive voluntarily
terminates his employment, then all unvested options to purchase Common Stock of
the Company held by Executive shall immediately terminate and become
unexercisable and all vested options held by Executive shall remain exercisable
for six (6) months from the date of the voluntary termination.
 
(g)           Resignation as a Director.  In the event of any termination of
employment pursuant to this Agreement, Executive shall be deemed to have
resigned voluntarily from the Board and any Committee of the Board, and of the
board of directors (and any committee thereof) of all subsidiaries of the
Company, upon the effective date of termination or such earlier date as may be
agreed in writing between the Company and Executive, and Executive’s signature
on this Agreement shall, without the need to any further action, constitute
Executive’s resignation from such boards of directors in such circumstance.
 
(h)           Returning Company Documents.  In the event of any termination of
Executive’s employment hereunder, Executive shall, prior to or on such
termination deliver to the Company (and will not maintain possession of or
deliver to anyone else) any and all devices, records, data, data bases software,
software documentation, laboratory notebooks, notes, reports, proposals, lists,
customer lists, correspondence, specifications, drawings, blueprints, sketches,
materials, equipment, other documents or property, or reproductions of any of
the above aforementioned items belonging to the Company, its successors or
assigns.
 
4.           Change in Control.
 
(a)           Option Acceleration Upon a Change in Control.  Effective
immediately upon the closing of a Change in Control of the Company, the vesting
of all of the then unvested shares of Common Stock subject to the Options shall
be accelerated in full and the Options shall become fully vested and immediately
exercisable as to such additional vested shares (and, if any Options have been
early exercised by Executive, the reacquisition or repurchase rights held by the
Company with respect to the shares of Common Stock subject to such acceleration
shall lapse in full, as appropriate).
 
 
4

--------------------------------------------------------------------------------

 
 
(b)           Benefits Upon Termination.  In the event that Executive’s
employment by the Company is terminated without Cause (as defined above) or
Executive terminates his employment for Good Reason (as defined below) within
ninety (90) days prior to or within thirteen (13) months following the effective
date of a Change in Control (as defined below) of the Company, contingent upon
Executive’s delivery to the Company of a fully effective Release and Waiver as
provided in Section 3(e) and provided such termination is a “separation from
service” as such term is defined in Code Section 409A(a)(2)(A)(i), the Executive
shall be entitled to the benefits and payments specified in Sections 3(d)(i) and
3(d)(ii) above, and the vesting of the unvested shares of Common Stock subject
to the Options shall immediately accelerate in full such that the Options shall
become fully vested and exercisable with respect to all of the shares of Common
Stock subject to such Options (and, if any Options have been early exercised by
Executive, the reacquisition or repurchase rights held by the Company with
respect to the shares of Common Stock subject to such acceleration shall lapse
in full, as appropriate).
 
(c)           Change in Control.  “Change in Control” means the occurrence, in a
single transaction or in a series of related transactions, of any one or more of
the following events:
 
(i)           any Exchange Act Person (as defined below) becomes the beneficial
owner, directly or indirectly, of securities of the Company representing more
than fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities other than by virtue of a merger, consolidation or
similar transaction.  Notwithstanding the foregoing, a Change in Control shall
not be deemed to occur (A) on account of the acquisition of securities of the
Company by an investor, any affiliate thereof or any other Exchange Act Person
from the Company in a transaction or series of related transactions the primary
purpose of which is to obtain financing for the Company through the issuance of
equity securities or (B) solely because the level of beneficial ownership held
by any Exchange Act Person (the “Subject Person”) exceeds the designated
percentage threshold of the outstanding voting securities as a result of a
repurchase or other acquisition of voting securities by the Company reducing the
number of shares outstanding, provided that if a Change in Control would occur
(but for the operation of this sentence) as a result of the acquisition of
voting securities by the Company, and after such share acquisition, the Subject
Person becomes the beneficial owner of any additional voting securities that,
assuming the repurchase or other acquisition had not occurred, increases the
percentage of the then outstanding voting securities beneficially owned by the
Subject Person over the designated percentage threshold, then a Change in
Control shall be deemed to occur (for purposes of this Section 4(c), “Exchange
Act Person” means any natural person, entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended
(“Exchange Act”)), except that “Exchange Act Person” shall not include (A) the
Company or any subsidiary of the Company, (B) any employee benefit plan of the
Company or any subsidiary of the Company or any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
subsidiary of the Company, (C) an underwriter temporarily holding securities
pursuant to an offering of such securities, (D) an entity beneficially owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their beneficial ownership of stock of the Company; or
(E) any natural person, entity or “group” (within the meaning of Section 13(d)
or 14(d) of the Exchange Act) that, as of the date of this Agreement, is the
beneficial owner, directly or indirectly, of securities of the Company
representing more than fifty percent (50%) of the combined voting power of the
Company’s then outstanding securities);

 
5

--------------------------------------------------------------------------------

 
 
(ii)          there is consummated a merger, consolidation or similar
transaction involving (directly or indirectly) the Company and, immediately
after the consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not beneficially own,
directly or indirectly, either (A) outstanding voting securities representing
more than fifty percent (50%) of the combined outstanding voting power of the
surviving entity in such merger, consolidation or similar transaction or
(B) more than fifty percent (50%) of the combined outstanding voting power of
the parent of the surviving entity in such merger, consolidation or similar
transaction, in each case in substantially the same proportions relative to each
other as their beneficial ownership of the outstanding voting securities of the
Company immediately prior to such transaction;
 
(iii)         the stockholders of the Company approve or the Board approves a
plan of complete dissolution or liquidation of the Company, or a complete
dissolution or liquidation of the Company shall otherwise occur, except for a
liquidation into a parent corporation;
 
(iv)         there is consummated a sale, lease, exclusive license or other
disposition of all or substantially all of the consolidated assets of the
Company and its subsidiaries, other than a sale, lease, license or other
disposition of all or substantially all of the consolidated assets of the
Company and its subsidiaries to an entity, more than fifty percent (50%) of the
combined voting power of the voting securities of which are beneficially owned
by stockholders of the Company in substantially the same proportions relative to
each other as their beneficial ownership of the outstanding voting securities of
the Company immediately prior to such sale, lease, license or other disposition;
or
 
(v)          individuals who, on the date of this Agreement, are members of the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the members of the Board; (provided, however, that if the
appointment or election (or nomination for election) of any new Board member was
approved or recommended by a majority vote of the members of the Incumbent Board
then still in office, such new member shall, for purposes of the Plan, be
considered as a member of the Incumbent Board).
 
(d)           Good Reason.  “Good Reason” for the Executive to terminate the
Executive’s employment hereunder shall mean the occurrence of any of the
following events without the Executive’s consent:
 
(i)           a material adverse change in the nature of the Executive’s
authority, duties or responsibilities, as they exist on the Effective Date of
this Agreement;
 
(ii)          a material adverse change in the Executive’s reporting level
requiring that the Executive report to a corporate officer or executive instead
of reporting directly to the Board;
 
 
6

--------------------------------------------------------------------------------

 
 
(iii)         the relocation of the Company’s executive offices or principal
business location to a point more than sixty (60) miles from their location as
of the Effective Date of this Agreement; or
 
(iv)         a material reduction by the Company of the Executive’s base salary
as initially set forth herein or as the same may be increased from time to time,
except for across-the-board salary reductions based on the Company’s financial
performance similarly affecting all or substantially all senior officers of the
Company and does not exceed 15% of Executive’s base salary.
 
Provided however that, such termination by the Executive shall only be deemed
for Good Reason pursuant to the foregoing definition if: (i) the Executive gives
the Company written notice of the intent to terminate for Good Reason within
thirty (30) days following the first occurrence of the condition(s) that the
Executive believes constitutes Good Reason, which notice shall describe such
condition(s); (ii) the Company fails to remedy such condition(s) within thirty
(30) days following receipt of the written notice (the “Cure Period”); and
(iii) the Executive terminates employment within thirty (30) days following the
end of the Cure Period.
 
5.           Application of Internal Revenue Code Section 409A.  Benefits
payable under the Agreement, to the extent of payments made from the date of
termination of the Executive through March 15th of the calendar year following
such termination, are intended to constitute separate payments for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations and thus payable pursuant to
the “short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the
Treasury Regulations; to the extent such payments are made following said
March 15th, they are subject to the distribution requirements of Code
Section 409A(a)(2)(A), including, without limitation, the requirement of Code
Section 409A(a)(2)(B)(i) that payment to the Executive be delayed until 6 months
after separation from service if the Executive is a “specified Executive” within
the meaning of the aforesaid section of the Code at the time of such separation
from service.  In addition, if any provision of this Agreement would cause
Executive to incur any penalty tax or interest under Section 409A of the Code or
any regulations or Treasury guidance promulgated thereunder, the Company may
reform such provision to maintain to the maximum extent practicable the original
intent of the applicable provision without violating the provisions of Section
409A of the Code.
 
6.           Code Section 280G.  If any payment or benefit Executive would
receive pursuant to a Corporate Transaction from the Company or otherwise
(“Payment”) would (i) constitute a “parachute payment” within the meaning of
Code Section 280G, and (ii) but for this sentence, be subject to the excise tax
imposed by Code Section 4999 (the “Excise Tax”), then the Company shall cause to
be determined, before any amounts of the Payment are paid to Executive, which of
the following two amounts would maximize Executive’s after-tax proceeds:
(i) payment in full of the entire amount of the Payment (a “Full Payment”), or
(ii) payment of only a part of the Payment so that Executive receives the
largest payment possible without the imposition of the Excise Tax (a “Reduced
Payment”), whichever amount results in Executive’s receipt, on an after-tax
basis, of the greater amount of the Payment notwithstanding that all or some
portion of the Payment may be subject to the Excise Tax.  For purposes of
determining whether to make a Full Payment or a Reduced Payment, the Company
shall cause to be taken into account all applicable federal, state and local
income and employment taxes and the Excise Tax (all computed at the highest
applicable marginal rate, net of the maximum reduction in federal income taxes
which could be obtained from a deduction of such state and local taxes).  If a
Reduced Payment is made, (i) the Payment shall be paid only to the extent
permitted under the Reduced Payment alternative, and Executive shall have no
rights to any additional payments and/or benefits constituting the Payment, and
(ii) reduction in payments and/or benefits shall occur in the following order:
reduction of cash payments, cancellation of accelerated vesting of stock awards,
and reduction of other benefits.  In the event that acceleration of compensation
from Executive’s equity awards is to be reduced, such acceleration of vesting
shall be canceled in the reverse order of the date of grant unless Executive
elects in writing a different order for cancellation.

 
7

--------------------------------------------------------------------------------

 
 
The independent registered public accounting firm engaged by the Company for
general audit purposes as of the day prior to the effective date of the
Corporate Transaction shall make all determinations required to be made under
this Section 6.  If the independent registered public accounting firm so engaged
by the Company is serving as accountant or auditor for the individual, entity or
group effecting the Corporate Transaction, the Company shall appoint a different
nationally recognized independent registered public accounting firm to make the
determinations required hereunder.  The Company shall bear all expenses with
respect to the determinations by such independent registered public accounting
firm required to be made hereunder.  The independent registered public
accounting firm engaged to make the determinations hereunder shall provide its
calculations, together with detailed supporting documentation, to the Company
and Executive within fifteen (15) calendar days after the date on which
Executive’s right to a Payment is triggered (if requested at that time by the
Company or Executive) or at such other time as requested by the Company.  If the
independent registered public accounting firm determines that no Excise Tax is
payable with respect to a Payment, either before or after the application of the
Reduced Amount, it shall furnish the Company and Executive with an opinion
reasonably acceptable to Executive that no Excise Tax will be imposed with
respect to such Payment.  Any good faith determinations of the accounting firm
made hereunder shall be final, binding and conclusive upon the Company and
Executive.
 
7.           Conflict of Interest.  During the Employment Period, Executive
shall devote such time and energies as appropriate to fulfill all
responsibilities to the Company in the capacity set forth in
Section 1.  Executive shall be free to pursue business activities which do not
interfere with the performance of his duties and responsibilities under this
Agreement, however, Executive shall not engage in any outside business activity
which involves actual or potential competition with the business of the Company,
except with the written consent of the Board.
 
8.           Executive Benefit Plans.  All of the Executive benefit plans
referred to or contemplated by this Agreement shall be governed solely by the
terms of the underlying plan documents and applicable law.  Nothing in this
Agreement shall impair the Company’s right to amend, modify, replace, and
terminate any and all such plans in its sole discretion as provided by
law.  This Agreement is for the sole benefit of Executive and the Company, and
is not intended to create an Executive benefit plan or to modify existing terms
of existing plans.
 
9.           Assignment.  This Agreement may not be assigned by Executive.  This
Agreement shall bind and inure to the benefit of the Company’s successors and
assigns, as well as Executive’s heirs, executors, administrators, and legal
representatives.  The Company shall obtain from any successor, before the
succession takes place, an agreement to assume the obligations and perform all
of the terms and conditions of this Agreement.
 
10.           Notices.  All notices required by this Agreement may be delivered
by first class mail at the following addresses:
 
To Company:
 
Adamis Pharmaceuticals Corporation
Attn: Board of Directors
2658 Del Mar Heights Road, #555
Del Mar, CA  92014
 
To Executive:
 
David J. Marguglio
13314 Tiverton Road
San Diego, CA  92130
 
 
8

--------------------------------------------------------------------------------

 
 
11.           Amendment.  This Agreement may be modified only by written
agreement signed by both the Company and Executive.
 
12.           Choice of Law; Arbitration.  This Agreement shall be governed by
the laws of the State of California, without regard to choice of law
principles.  To provide a mechanism for rapid and economical dispute resolution,
Executive and the Company agree that any and all disputes, claims, or causes of
action, in law or in equity, arising from or relating to this Agreement
(including the Release and Waiver) and its enforcement, performance, breach or
interpretation, will be resolved, to the fullest extent permitted by law, by
final, binding and confidential arbitration before a single arbitrator held in
San Diego, California and conducted by the American Arbitration Association
(“AAA”), under its then-existing rules and procedures.  The parties shall be
entitled to conduct adequate discovery, and they may obtain all remedies
available to the parties as if the matter had been tried in court.  The
arbitrator shall issue a written decision which specifies the findings of fact
and conclusions of law on which the arbitrator’s decision is based.  Judgment
upon the award rendered by the arbitrator may be entered by any court having
jurisdiction thereof.  Unless a different allocation is required by law, the
parties shall each pay one-half of all fees and costs of the
arbitration.  Punitive damages shall not be awarded.  Unless otherwise required
by law, the arbitrator will award reasonable expenses (including reimbursement
of the assigned arbitration costs) to the prevailing party.  Nothing in this
Section or in this Agreement is intended to prevent either Executive or the
Company from obtaining injunctive relief in a court of competent jurisdiction to
prevent irreparable harm pending the conclusion of any such
arbitration.  Notwithstanding the above, both Executive and the Company retain
the right to seek or obtain, and shall not be prohibited, limited or in any
other way restricted from seeking or obtaining, equitable relief from a court
having jurisdiction over the parties in order to enforce the nonsolicitation and
noncompetition provisions of this Agreement or any disputes or claims relating
to or arising out of the misuse or misappropriation of the Company’s
intellectual property.
 
13.           Partial Invalidity.  In the event any provision of this Agreement
is void or unenforceable, the remaining provisions shall continue in full force
and effect.
 
14.           Waiver.  No waiver of any breach of this Agreement shall
constitute a waiver of any subsequent breach.
 
15.           Complete Agreement.  As of the Effective Date, this Agreement,
together with the stock option agreements and equity incentive plans governing
the Options, constitutes the entire agreement between the parties in connection
with the subject matter hereof and supersedes any and all prior or
contemporaneous oral and written agreements or understandings between the
parties.
 
16.           Headings.  Headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.
 
17.           Miscellaneous.  Executive acknowledges full understanding of the
matters set forth herein and the obligations undertaken upon the execution
hereof.

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 


 
 
 
9

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this EXECUTIVE EMPLOYMENT
AGREEMENT as of the date first written above.
 
 
ADAMIS PHARMACEUTICALS CORPORATION
       
By:
/s/ Dennis J. Carlo
 
Name:  
Dennis J. Carlo  
Title:
President and CEO  

 
 
Dated:  November 9, 2010


 
EXECUTIVE:
       
By:
/s/ David J. Marguglio
 
Name:  
David J. Marguglio
 


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
RELEASE AND WAIVER OF CLAIMS
 
In consideration of the payments and other benefits set forth in the Executive
Employment Agreement dated November 9, 2010 (the “Employment Agreement”), to
which this form is attached, I, David J. Marguglio, hereby furnish Adamis
Pharmaceuticals Corporation (the “Company”), with the following release and
waiver (“Release and Waiver”).
 
In exchange for the consideration provided to me by the Employment Agreement
that I am not otherwise entitled to receive, I hereby generally and completely
release the Company and its directors, officers, Executives, shareholders,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, Affiliates, and assigns from any and all claims, liabilities
and obligations, both known and unknown, that arise out of or are in any way
related to events, acts, conduct, or omissions occurring prior to my signing
this Release and Waiver.  This general release includes, but is not limited to:
(1) all claims arising out of or in any way related to my employment with the
Company or the termination of that employment; (2) all claims related to my
compensation or benefits from the Company, including, but not limited to,
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company; (3) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (4) all tort
claims, including, but not limited to, claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (5) all federal,
state, and local statutory claims, including, but not limited to, claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act of 1967 (as amended) (“ADEA”), and the California Fair Employment
and Housing Act (as amended).  Nothing in this Release and Waiver shall be
deemed to require the waiver or release of any claim that may not be released or
waived under applicable federal or state law.
 
I also acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law of any jurisdiction of similar effect with respect to any claims I may
have against the Company.
 
I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release and Waiver is knowing and voluntary, and
that the consideration given for this Release and Waiver is in addition to
anything of value to which I was already entitled as an executive of the
Company.  I further acknowledge that I have been advised, as required by the
Older Workers Benefit Protection Act, that: (a) the release and waiver granted
herein does not relate to claims under the ADEA which may arise after this
Release and Waiver is executed; (b) I should consult with an attorney prior to
executing this Release and Waiver; (c) I have twenty-one (21) days from the date
of termination of my employment with the Company in which to consider this
Release and Waiver (although I may choose voluntarily to execute this Release
and Waiver earlier); (d) I have seven (7) days following the execution of this
Release and Waiver to revoke my consent to this Release and Waiver; and (e) this
Release and Waiver shall not be effective until the seven (7) day revocation
period has expired unexercised and no benefits will be paid unless and until
this Release and Waiver has become effective.  In the event that this Release
and Waiver is requested in connection with an exit incentive or other employment
termination program offered to a group or class of employees, I have forty-five
(45) days to consider this Release and Waiver and I shall be provided with the
information required by 29 U.S.C. Section 626 (f)(1)(H).
 
This Release and Waiver constitutes the complete, final and exclusive embodiment
of the entire agreement between the Company and me with regard to the subject
matter hereof.  I am not relying on any promise or representation by the Company
that is not expressly stated herein.  This Release and Waiver may only be
modified by a writing signed by both me and a duly authorized member of the
Board of Directors of the Company.
 



Date: November 9, 2010  
/s/ David J. Marguglio
   
David J. Marguglio

 
 
A-1